DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/23/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brosch, T., et al., (“Deep 3D Convolutional Encoder Networks With Shortcuts for Multiscale Feature Integration Applied to Multiple Sclerosis Lesion Segmentation,” IEEE Transactions on Medical Imaging. Vol 35(5), 2016. P. 1229-1239) hereinafter Brosch, in view of Sinnecker, T., et al., (“MRI phase changes in multiple sclerosis vs neuromyelitis optica lesions at 7T,” American Academy of Neurology. Vol 3, 2016. P. 1-5) hereinafter Sinnecker, in view of Okuda et al. (U.S. Pub. No. 20190197347) hereinafter Okuda, in view of Elliott, C., et al., (“Slowly expanding/evolving lesions as a magnetic resonance imaging marker of chronic active multiple sclerosis lesions”, Multiple Sclerosis Journal. Vol 25(14), 2018. P. 1915-1925) hereinafter Elliott, in further view of James et al. (U.S. Pub. No. 20170261584) hereinafter James. 
Regarding claim 1, primary reference Brosch teaches:
A computer-implemented method for automatically identifying subjects at risk of Multiple Sclerosis (MS) (abstract; introduction, paragraphs 1-3), the method comprising: 
acquiring a plurality of images of a subject's brain using a Magnetic Resonance Imaging (MRI) scanner (page 1233, III. Experiments and Results, A. Data Sets and Pre-Processing, paragraphs 1-4, describe the use of MRI images of the brain with figures 4 and 5 showing segmented images); 
applying an automated lesion detection algorithm to detect one or more lesions present in the MRI images (pages 1230-1233, II. Methods, the segmentation algorithm for lesion detection within the MRI images is described in detail as a form of convolutional neural network. Pages 1233-1237, III. Experiments and Results, describe the segmentation of lesions within MRI images with figures 4 and 5 showing segmented MRI brain scan images; page 1237-1238, IV. Discussion, further describes the results of the segmentation algorithm with the magnetic resonance data sets used in the experimental method); 
Primary reference Brosch fails to teach:

However, the analogous art of Sinnecker of a multiple sclerosis MRI lesion determination classification system (abstract) teaches:
applying a contrast enhancement process to each image to generate a plurality of contrast-enhanced images (page 2, MRI acquisition, “supratentorial 3-dimensional gradient echo flow-compensated susceptibility weighted imaging (SWI)“ is considered to be a form of contrast enhanced MRI images. See applicant’s specification paragraph [0021]; page 2, Results, paragraph 2; page 3, Discussion, paragraph 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch to incorporate the contrast enhancement process as taught by Sinnecker because using SWI filtered contrast enhanced images provides high spatial resolution that enables observation of distinct lesion characteristics that are nearly exclusively found in MS but not in other neurological conditions (page 3, Discussion, paragraph 1). 
Primary reference Brosch further fails to teach:
applying an automated central vein detection algorithm to detect one or more central veins present in the contrast-enhanced images
However, the analogous art of Okuda of a system for identifying brain lesions within a region of interest of 2D or 3D MRI images (abstract) teaches:
applying an automated central vein detection algorithm to detect one or more central veins present in the MRI images ([0027]-[0028], segmentation of brain images; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch and Sinnecker to incorporate the automated central vein detection feature as taught by Okuda because utilizing the presence of lesions at a central vein enables a determination of the extent of damage inside a 
Primary reference Brosch further fails to teach:
applying an automated paramagnetic rim detection algorithm to detect one or more paramagnetic rims present in the contrast-enhanced images
However, the analogous art of Elliott of a method of automatic detection of multiple sclerosis lesions (abstract) teaches: 	
applying an automated paramagnetic rim detection algorithm to detect one or more paramagnetic rims present in the contrast-enhanced images (page 1916, col 1, paragraph 2, “There is no consensus about the reliable in vivo detection of chronic active or smoldering lesions. The identification of paramagnetic rims on high-resolution T2* and phase MRI using 7T or even 3T appears to be a promising avenue.8 We developed a method to identify and quantify change over time in chronic active lesions characterized by constant enlargement using only conventional T1-weighted and T2-weighted MRI data. The OPERA I, OPERA II, and ORATORIO phase III clinical trial data sets of patients with relapsing and primary progressive forms of MS were used to develop an algorithm based on longitudinal changes in conventional MRIs for detection of areas of chronic evolution in existing T2 lesions”; page 1916, Materials and Methods, Identification of SELs, with a description of the algorithm through page 1918, Lesion and SEL atlases; figures 6-7 show distribution of lesions; page 1923, paragraphs 1-2 describe the SELs with iron rims and phase rims at the edge of the lesion which are considered to be paramagnetic rims); 
Introduction, paragraphs 1-2). 
Primary reference Brosch further fails to teach:
determining the patient's risk for MS based on the one or more of the lesions, central veins, and paramagnetic rims present in the contrast-enhanced images
However, the analogous art of James of MRI system for acquiring data at high resolutions and providing biomarkers for disease onset and progession (abstract) teaches:
determining the patient's risk for MS based on the one or more of the lesions, anatomical biomarkers, and pathological rims present in the contrast-enhanced images ([0380]-[0385], describe how extracted MRI features and biomarkers would be incorporated into a computerized machine learning technique to determine diagnostic conclusions from the data. This is considered to include the extracted features in the combined Brosch, Sinnecker, Okuda, Elliott, and James invention; [0389], “Current machine learning algorithms are capable of pathology level classification of non-specific 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, and Elliott to incorporate the machine learning based diagnosis feature as taught by James because a method of assessing the diffuse tissue damage, as well as assessing the tissue changes within lesions, is required to better understand the underlying pathology, towards prognosis of cognitive change, and to sensitively monitor therapy response ([0431]). Combination of diagnostic information has the best chance of revealing underlying pathology in MS, 
Regarding claim 5, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 1. Primary reference Brosch further teaches:
wherein at least one of the images is acquired using a T2- weighted 3D Fluid suppression Inversion Recovery pulse sequence (3D FLAIR) (page 1233, III. Experiments and Results, Public Data Sets, Clinical Trial Data set, “FLAIR MRIs”).
Regarding claim 7, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 1. Primary reference Brosch further fails to teach:
wherein each contrast-enhanced image is generated using a distinct contrast enhancement process
However, the analogous art of Sinnecker of a multiple sclerosis MRI lesion determination classification system (abstract) teaches:
wherein each contrast-enhanced image is generated using a distinct contrast enhancement process (page 2, MRI acquisition, “supratentorial 3-dimensional gradient echo flow-compensated susceptibility weighted imaging (SWI)“ is considered to be a form of contrast enhanced MRI images. See applicant’s specification paragraph [0021]; page 2, Results, paragraph 2; page 3, Discussion, paragraph 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, and Elliott, and James to Discussion, paragraph 1). 
Regarding claim 8, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 7. Primary reference Brosch further fails to teach:
wherein the contrast-enhanced images comprise at least one contrast-enhanced image generated using a Susceptibility-Weighted-Imaging (SWI) contrast enhancement process
However, the analogous art of Sinnecker of a multiple sclerosis MRI lesion determination classification system (abstract) teaches:
wherein the contrast-enhanced images comprise at least one contrast-enhanced image generated using a Susceptibility-Weighted-Imaging (SWI) contrast enhancement process (page 2, MRI acquisition, “supratentorial 3-dimensional gradient echo flow-compensated susceptibility weighted imaging (SWI)“ is considered to be a form of contrast enhanced MRI images. See applicant’s specification paragraph [0021]; page 2, Results, paragraph 2; page 3, Discussion, paragraph 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, and Elliott, and James to incorporate the contrast enhancement process as taught by Sinnecker because using SWI filtered contrast enhanced images provides high spatial resolution that enables Discussion, paragraph 1). 
Regarding claim 9, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 7. Primary reference Brosch further teaches:
wherein the contrast-enhanced images comprise at least one contrast-enhanced image generated using a FLAIR* or a FLAIR-SWI contrast enhancement process ((page 1233, III. Experiments and Results, Public Data Sets, Clinical Trial Data set, “FLAIR MRIs”).
Regarding claim 10, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 7. Primary reference Brosch further fails to teach:
wherein the contrast-enhanced images comprise at least one contrast-enhanced image generated using a phase unwrapping/filtering contrast enhancement process
However, the analogous art of Sinnecker of a multiple sclerosis MRI lesion determination classification system (abstract) teaches:
wherein the contrast-enhanced images comprise at least one contrast-enhanced image generated using a phase unwrapping/filtering contrast enhancement process (page 2, MRI acquisition, “supratentorial 3-dimensional gradient echo flow-compensated susceptibility weighted imaging (SWI)“ is considered to be a form of contrast enhanced MRI images. See applicant’s specification paragraph [0021]; page 2, Results, paragraph 2; page 3, Discussion, paragraph 1); 
Discussion, paragraph 1). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of Okuda, in view of Elliott, in further view of James as applied to claim 1 above, and further in view of Buchert et al. (U.S. Pub. No. 20170128032) hereinafter Buchert, in further view of Lummel, N., et al., (“Presence a central vein within white matter lesions on susceptibility weighted imaging: a specific finding for multiple sclerosis?” Diagnostic Neuroradiology. Vol 53, 2011. P. 311-317.) hereinafter Lummel.  
Regarding claim 2, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 1. Primary reference Brosch further fails to teach:
generating a report describing the patient's risk for MS listing: 
However, the analogous art of James of MRI system for acquiring data at high resolutions and providing biomarkers for disease onset and progession (abstract) teaches:
generating a report describing the patient's risk for MS ([0380]-[0385], describe how extracted MRI features and biomarkers would be incorporated into a computerized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, and James to incorporate the machine learning based diagnosis feature as taught by James because a method of assessing the diffuse tissue damage, as well as assessing the tissue 
Primary reference Brosch further fails to teach:
a lesion load value determined based on a count of the lesions
However, the analogous art of Buchert of a imaging based biomarker system for characterizing the structure of the human brain (abstract) teaches:
a lesion load value determined based on a count of the lesions ([0010]; [0011]; [0054], “brain lesion load”; [0067], “characterizing brain lesion load”; [0068], “characterizing a brain lesion load in human or animal brain tissue on the basis of an analysis of the image of the brain tissue by using the imaging-based biomarker according to the preceding explanations. Thereby, the image is suited to detect brain lesions on it”; [0141] and [0148] describe the use of the method for multiple sclerosis patients; see also [0029]-[0050]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, and James to incorporate the lesion load value as taught by Buchert because it shows the overall disease state of the brain and how degenerated the tissue is at a quantitative value from healthy brain tissue. 
Primary reference Brosch further fails to teach:

However, the analogous art of Lummel of characterizing lesions for multiple sclerosis (abstract) teaches:
a central vein percentage indicating a percentage of the lesions having central veins (pages 313-314, Results, In total, a central vessel could be identified in 572 MSWMLs (80.0%) and 875 m-WMLs (78.2%). In both groups periventricular lesions were more likely associated with a central vessel rather than a peripheral lesion (vessels seen in 91.7% (MS-WML) and 93.8% (m-WMLs), periventricular lesions; 73.1% (MS-WML) and 75.6% (m-WMLs), peripheral lesions) (for summary see Table 1).),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, and James to incorporate the central vessel lesion percentage as taught by Lummel because in the study, central veins were equally present in both MSWMLs and in m-WMLs. With regard to supratentorial peripheral lesions, central veins were even more often found in m-WMLs compared to MS-WMLs (page 314, Conclusions, paragraph 1). This provides trends for enhancing diagnostic accuracy. 
Primary reference Brosch further fails to teach:
a paramagnetic rim percentage indicating a percentage of the lesions having paramagnetic rims

 a paramagnetic rim percentage indicating a percentage of the lesions having paramagnetic rims (pages 1917-1920, Results, describe the prevalence of SEL score values with the MRI assessments and the proportion of lesion burden in patients with SEL. See SEL prevalence in RMS versus PPMS. And Table I. See also page 1916, col 1, paragraph 2, “There is no consensus about the reliable in vivo detection of chronic active or smoldering lesions. The identification of paramagnetic rims on high-resolution T2* and phase MRI using 7T or even 3T appears to be a promising avenue.8 We developed a method to identify and quantify change over time in chronic active lesions characterized by constant enlargement using only conventional T1-weighted and T2-weighted MRI data. The OPERA I, OPERA II, and ORATORIO phase III clinical trial data sets of patients with relapsing and primary progressive forms of MS were used to develop an algorithm based on longitudinal changes in conventional MRIs for detection of areas of chronic evolution in existing T2 lesions”; page 1916, Materials and Methods, Identification of SELs, with a description of the algorithm through page 1918, Lesion and SEL atlases; figures 6-7 show distribution of lesions; page 1923, paragraphs 1-2 describe the SELs with iron rims and phase rims at the edge of the lesion which are considered to be paramagnetic rims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, James, and Lummel to incorporate the paramagnetic rims analysis as taught by Elliott because Introduction, paragraphs 1-2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of Okuda, in view of Elliott, in further view of James as applied to claim 1 above, and further in view of Pizzagalli (U.S. Pub. No. 20090306534) hereinafter Pizzagalli. 
Regarding claim 3, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 1. Primary reference Brosch further fails to teach:
wherein at least one of the images is acquired using a T2*- weighted 3D segmented Echo-Planar Imaging (3D EPI) pulse sequence
However, the analogous art of Pizzagalli of a diagnostic system using a variety of biomarkers for determining a disease state (abstract) teaches:
wherein at least one of the images is acquired using a T2*- weighted 3D segmented Echo-Planar Imaging (3D EPI) pulse sequence ([0069], After collection of anatomical images ( 3D gradient-recalled echo with spoiler gradient sequence; 1-mm coronal slices) that will be used for normalization of functional data and ERP-fMRI coregistration, gradient echo T2*-weighted echoplanar images ( EPI) will be acquired.).
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of Okuda, in view of Elliott, in further view of James as applied to claim 1 above, and further in view of Wang et al. (U.S. Pub. No. 20180321347) hereinafter Wang. 
Regarding claim 4, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 1. Primary reference Brosch further fails to teach:
wherein at least one of the images is acquired using a flow-compensated 3D spoiled Gradient-Echo (3D GRE) pulse sequence
However, the analogous art of Wang of a quantitative susceptibility mapping method for generating images of tissue magnetism property (abstract) teaches:
wherein at least one of the images is acquired using a flow- compensated 3D spoiled Gradient-Echo (3D GRE) pulse sequence ([0150]; “Multiple-echo 3D gradient echo ( GRE) data were acquired using the following parameters “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, and James to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of Okuda, in view of Elliott, in further view of James as applied to claim 1 above, and further in view of Wang (U.S. Pub. No. 20190056470) hereinafter Wang II. 
Regarding claim 6, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 1. Primary reference Brosch further fails to teach:
wherein at least one of the images is acquired using a T1- weighted 3D Magnetization Prepared Rapid Acquisition of Gradient Echo (3D MPRAGE) or Magnetization-Prepared Two Rapid Acquisition Gradient Echoes (MP2RAGE) pulse sequence
However, the analogous art of Wang II of contrast enhancement system for MRI-based lesion determination (abstract) teaches:
wherein at least one of the images is acquired using a T1- weighted 3D Magnetization Prepared Rapid Acquisition of Gradient Echo (3D MPRAGE) or Magnetization-Prepared Two Rapid Acquisition Gradient Echoes (MP2RAGE) pulse sequence ([0125], “For example, optimized 3D MPRAGE for post-contrast is selected.”).
. .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of Okuda, in view of Elliott, in further view of James as applied to claim 7 above, and further in view of Langkammer, C., et al., (“Fast quantitative susceptibility mapping using 3D EPI and total generalized variation,” NeuroImage. Vol 111, 2015. P. 622-630) hereinafter Langkammer. 
Regarding claim 11, the combined references of Brosch, Sinnecker, Okuda, and Elliott, and James teach all of the limitations of claim 7. Primary reference Brosch further fails to teach:
wherein the contrast-enhanced images comprise a quantitative susceptibility mapping contrast enhancement process
However, the analogous art of Langkammer of a quantitative susceptibility mapping method to assess tissue composition by its magnetic property (abstract) teaches:
wherein the contrast-enhanced images comprise a quantitative susceptibility mapping contrast enhancement process (pages 623-625, Methods, describe the use of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, and James to incorporate the use of QSM contrast enhancement as taught by Langkammer because in multiple sclerosis studies QSM has utility to detect tissue demyelination changes in early states of the disease (page 623, col 1, paragraph 1). 
Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in further view of James. 
Regarding claim 12, primary reference Brosch teaches:
A computer-implemented method for automatically identifying subjects at risk of Multiple Sclerosis (MS) (abstract; introduction, paragraphs 1-3), the method comprising: 
receiving a plurality of images of a subject's brain acquired using a Magnetic Resonance Imaging (MRI) scanner (page 1233, III. Experiments and Results, A. Data Sets and Pre-Processing, paragraphs 1-4, describe the use of MRI images of the brain with figures 4 and 5 showing segmented images), 
applying a plurality of image analysis algorithms to identify a plurality of biomarkers present in the images (pages 1230-1233, II. Methods, the segmentation algorithm for lesion detection within the MRI images is described in detail as a form of convolutional neural network. Pages 1233-1237, III. Experiments and Results, describe the segmentation of lesions within MRI images with figures 4 and 5 showing segmented MRI brain scan images; page 1237-1238, IV. Discussion, further describes the results of 
Primary reference Brosch fails to teach:
wherein one or more contrast-enhancement processes is applied to each image to enhance biomarkers related to MS
However, the analogous art of Sinnecker of a multiple sclerosis MRI lesion determination classification system (abstract) teaches:
wherein one or more contrast-enhancement processes is applied to each image to enhance biomarkers related to MS (page 2, MRI acquisition, “supratentorial 3-dimensional gradient echo flow-compensated susceptibility weighted imaging (SWI)“ is considered to be a form of contrast enhanced MRI images. See applicant’s specification paragraph [0021]; page 2, Results, paragraph 2; page 3, Discussion, paragraph 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch to incorporate the contrast enhancement process as taught by Sinnecker because using SWI filtered contrast enhanced images provides high spatial resolution that enables observation of distinct lesion characteristics that are nearly exclusively found in MS but not in other neurological conditions (page 3, Discussion, paragraph 1). 
Primary reference Brosch further fails to teach:
using a trained machined learning model to determine the patient's risk for MS based on a combined assessment of the plurality of biomarkers

using a trained machined learning model to determine the patient's risk for MS based on a combined assessment of the plurality of biomarkers ([0380]-[0385], describe how extracted MRI features and biomarkers would be incorporated into a computerized machine learning technique to determine diagnostic conclusions from the data. This is considered to include the extracted features in the combined Brosch, Sinnecker, Okuda, Elliott, and James invention; [0389], “Current machine learning algorithms are capable of pathology level classification of non-specific features, as will be obtained from MR data acquisition by the embodiments disclosed. As such, the disclosed sources of correlational data above will be input into machine learning algorithms to highlight the correlation with textural features and disease”;   [0429]-[0448], describe the use of the diagnostic system with features from MRI images for diagnosis and disease prediction for multiple sclerosis (MS). In the combined invention the biomarkers would include the clinical diagnostic information of the prior art references with respect to lesions, central veins, and paramagnetic rims. In the cited portion, James teaches to lesions and additional anatomical biomarkers from the images. One would readily incorporate these lesion-related diagnostic results as James teaches in [0439]-[0440] and [0446]-[0447] that the combination of biomarkers and features would provide the best results; Therefore, n the combined invention the additional anatomical biomarkers taught by James in the machine learning diagnostic feature would include the central vein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch and Sinnecker to incorporate the machine learning based diagnosis feature as taught by James because a method of assessing the diffuse tissue damage, as well as assessing the tissue changes within lesions, is required to better understand the underlying pathology, towards prognosis of cognitive change, and to sensitively monitor therapy response ([0431]). Combination of diagnostic information has the best chance of revealing underlying pathology in MS, especially given the ability to combine these measurements using AI/machine learning/deep learning algorithms ([0439]).
Regarding claim 17, the combined references of Brosch, Sinnecker, and James teach all of the limitations of claim 12. Primary reference Brosch further teaches:
wherein at least one of the images is acquired using a T2- weighted 3D Fluid suppression Inversion Recovery pulse sequence (3D FLAIR) (page 1233, III. Experiments and Results, Public Data Sets, Clinical Trial Data set, “FLAIR MRIs”.).
Regarding claim 19, the combined references of Brosch, Sinnecker, and James teach all of the limitations of claim 12. Primary reference Brosch further teaches:
wherein the one or more contrast-enhancement processes comprise one or more of 
a Susceptibility-Weighted-Imaging (SWI) contrast enhancement process, 
III. Experiments and Results, Public Data Sets, Clinical Trial Data set, “FLAIR MRIs”. The Brosch reference teaches to FLAIR contrast which teaches to the limitation of “one or more of”), 
a FLAIR-SWI contrast enhancement process, 
a phase unwrapping/filtering contrast enhancement process, and 
a quantitative susceptibility mapping contrast enhancement process.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in further view of James as applied to claim 12 above, and further in view of Okuda, in further view of Elliot.  
Regarding claim 13, the combined references of Brosch, Sinnecker, and James teach all of the limitations of claim 12. Primary reference Brosch further teaches:
wherein the biomarkers comprise lesions (pages 1230-1233, II. Methods, the segmentation algorithm for lesion detection within the MRI images is described in detail as a form of convolutional neural network. Pages 1233-1237, III. Experiments and Results, describe the segmentation of lesions within MRI images with figures 4 and 5 showing segmented MRI brain scan images; page 1237-1238, IV. Discussion, further describes the results of the segmentation algorithm with the magnetic resonance data sets used in the experimental method); 
Primary reference Brosch fails to teach:
 and central veins
However, the analogous art of Okuda of a system for identifying brain lesions within a region of interest of 2D or 3D MRI images (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, and James to incorporate the automated central vein detection feature as taught by Okuda because utilizing the presence of lesions at a central vein enables a determination of the extent of damage 
Primary reference Brosch further fails to teach:
paramagnetic rims,
However, the analogous art of Elliott of a method of automatic detection of multiple sclerosis lesions (abstract) teaches:
paramagnetic rims (page 1916, col 1, paragraph 2, “There is no consensus about the reliable in vivo detection of chronic active or smoldering lesions. The identification of paramagnetic rims on high-resolution T2* and phase MRI using 7T or even 3T appears to be a promising avenue.8 We developed a method to identify and quantify change over time in chronic active lesions characterized by constant enlargement using only conventional T1-weighted and T2-weighted MRI data. The OPERA I, OPERA II, and ORATORIO phase III clinical trial data sets of patients with relapsing and primary progressive forms of MS were used to develop an algorithm based on longitudinal changes in conventional MRIs for detection of areas of chronic evolution in existing T2 lesions”; page 1916, Materials and Methods, Identification of SELs, with a description of the algorithm through page 1918, Lesion and SEL atlases; figures 6-7 show distribution of lesions; page 1923, paragraphs 1-2 describe the SELs with iron rims and phase rims at the edge of the lesion which are considered to be paramagnetic rims); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, James and Okuda to incorporate the paramagnetic rim capable slowly evolving lesion detection algorithm as taught by Introduction, paragraphs 1-2). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of James, in view of Okuda, in further view of Elliot as applied to claim 13 above, and further in view of Buchert, in further view of Lummel. 
Regarding claim 14, the combined references of Brosch, Sinnecker, James, Okuda, and Elliott teach all of the limitations of claim 13. Primary reference Brosch further fail to teach:
further comprising: 
generating a report describing the patient's risk for MS  listing: 
However, the analogous art of James of MRI system for acquiring data at high resolutions and providing biomarkers for disease onset and progession (abstract) teaches:
further comprising: 
generating a report describing the patient's risk for MS ([0380]-[0385], describe how extracted MRI features and biomarkers would be incorporated into a computerized machine learning technique to determine diagnostic conclusions from the data. This is considered to include the extracted features in the combined Brosch, Sinnecker, Okuda, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, James, Okuda, and Elliott to incorporate the machine learning based diagnosis feature as taught by James because a method of assessing the diffuse tissue damage, as well as assessing the tissue changes within lesions, is required to better understand the underlying pathology, towards prognosis of cognitive change, and to sensitively monitor therapy response 
Primary reference Brosch further fails to teach:
a lesion load value determined based on a count of the lesions
However, the analogous art of Buchert of a imaging based biomarker system for characterizing the structure of the human brain (abstract) teaches:
a lesion load value determined based on a count of the lesions ([0010]; [0011]; [0054], “brain lesion load”; [0067], “characterizing brain lesion load”; [0068], “characterizing a brain lesion load in human or animal brain tissue on the basis of an analysis of the image of the brain tissue by using the imaging-based biomarker according to the preceding explanations. Thereby, the image is suited to detect brain lesions on it”; [0141] and [0148] describe the use of the method for multiple sclerosis patients; see also [0029]-[0050]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, James, Okuda, and Elliott to incorporate the lesion load value as taught by Buchert because it shows the overall disease state of the brain and how degenerated the tissue is at a quantitative value from healthy brain tissue. 
Primary reference Brosch further fails to teach:
a central vein percentage indicating a percentage of the lesions having central veins

a central vein percentage indicating a percentage of the lesions having central veins (pages 313-314, Results, In total, a central vessel could be identified in 572 MSWMLs (80.0%) and 875 m-WMLs (78.2%). In both groups periventricular lesions were more likely associated with a central vessel rather than a peripheral lesion (vessels seen in 91.7% (MS-WML) and 93.8% (m-WMLs), periventricular lesions; 73.1% (MS-WML) and 75.6% (m-WMLs), peripheral lesions) (for summary see Table 1).),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, James, Okuda, Elliott and Buchert to incorporate the central vessel lesion percentage as taught by Lummel because in the study, central veins were equally present in both MSWMLs and in m-WMLs. With regard to supratentorial peripheral lesions, central veins were even more often found in m-WMLs compared to MS-WMLs (page 314, Conclusions, paragraph 1). This provides trends for enhancing diagnostic accuracy. 
Primary reference Brosch further fails to teach:
a paramagnetic rims percentage indicating a percentage of the lesions having paramagnetic rims
However, the analogous art of Elliott of a method of automatic detection of multiple sclerosis lesions (abstract) teaches:
Results, describe the prevalence of SEL score values with the MRI assessments and the proportion of lesion burden in patients with SEL. See SEL prevalence in RMS versus PPMS. And Table I. See also page 1916, col 1, paragraph 2, “There is no consensus about the reliable in vivo detection of chronic active or smoldering lesions. The identification of paramagnetic rims on high-resolution T2* and phase MRI using 7T or even 3T appears to be a promising avenue.8 We developed a method to identify and quantify change over time in chronic active lesions characterized by constant enlargement using only conventional T1-weighted and T2-weighted MRI data. The OPERA I, OPERA II, and ORATORIO phase III clinical trial data sets of patients with relapsing and primary progressive forms of MS were used to develop an algorithm based on longitudinal changes in conventional MRIs for detection of areas of chronic evolution in existing T2 lesions”; page 1916, Materials and Methods, Identification of SELs, with a description of the algorithm through page 1918, Lesion and SEL atlases; figures 6-7 show distribution of lesions; page 1923, paragraphs 1-2 describe the SELs with iron rims and phase rims at the edge of the lesion which are considered to be paramagnetic rims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, James, Okuda, Elliott Buchert and Lummel to incorporate the paramagnetic rims analysis as taught by Elliott because histopathologically, smoldering lesions are characterized by an inactive center with no or few macrophages, surrounded by a rim of activated microglia/macrophages which Introduction, paragraphs 1-2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in further view of James as applied to claim 12 above, and further in view of Pizzagalli. 
Regarding claim 15, the combined references of Brosch, Sinnecker, and James teach all of the limitations of claim 12. Primary reference Brosch further fails to teach:
wherein at least one of the images is acquired using a T2*- weighted 3D segmented Echo-Planar Imaging (3D EPI) pulse sequence
However, the analogous art of Pizzagalli of a diagnostic system using a variety of biomarkers for determining a disease state (abstract) teaches:
wherein at least one of the images is acquired using a T2*- weighted 3D segmented Echo-Planar Imaging (3D EPI) pulse sequence ([0069], After collection of anatomical images ( 3D gradient-recalled echo with spoiler gradient sequence; 1-mm coronal slices) that will be used for normalization of functional data and ERP-fMRI coregistration, gradient echo T2*-weighted echoplanar images ( EPI) will be acquired.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, and James to incorporate the T2* weighted EPI images as taught by Pizzagalli because it provides additional clinically . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in further view of James as applied to claim 12 above, and further in view of Wang. 
Regarding claim 16, the combined references of Brosch, Sinnecker, and James teach all of the limitations of claim 12. Primary reference Brosch further fails to teach:
wherein at least one of the images is acquired using a flow- compensated 3D spoiled Gradient-Echo (3D GRE) pulse sequence
However, the analogous art of Wang of a quantitative susceptibility mapping method for generating images of tissue magnetism property (abstract) teaches:
wherein at least one of the images is acquired using a flow- compensated 3D spoiled Gradient-Echo (3D GRE) pulse sequence ([0150]; “Multiple-echo 3D gradient echo ( GRE) data were acquired using the following parameters “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, and James to incorporate the use of 3D GRE imaging as taught by Wang because it enhances contrast and imaging of regions of interest such as the cortex, deep gray matter structures (red nucleus, substantia nigra, caudate nucleus, putamen, globus pallidus) and white matter regions (splenium of corpus callosum, frontal white matter, occipital white matter) ([0154]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in further view of James as applied to claim 12 above, and further in view of Wang II. 
Regarding claim 18, the combined references of Brosch, Sinnecker, and James teach all of the limitations of claim 12. Primary reference Brosch further fails to teach:
wherein at least one of the images is acquired using a Tl- weighted 3D Magnetization Prepared Rapid Acquisition of Gradient Echo (3D MPRAGE) or Magnetization-Prepared Two Rapid Acquisition Gradient Echoes (MP2RAGE) pulse sequence
However, the analogous art of Wang II of contrast enhancement system for MRI-based lesion determination (abstract) teaches:
wherein at least one of the images is acquired using a Tl- weighted 3D Magnetization Prepared Rapid Acquisition of Gradient Echo (3D MPRAGE) or Magnetization-Prepared Two Rapid Acquisition Gradient Echoes (MP2RAGE) pulse sequence ([0125], “For example, optimized 3D MPRAGE for post-contrast is selected.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, and James to incorporate the use of 3D MPRAGE imaging as taught by Wang II because it enhances contrast and imaging of regions of interest with short image acquisition and is expected to achieve maximal lesion enhancement and improve the detection as well as delineation of tumor for a given spatial resolution ([0125]). .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brosch, in view of Sinnecker, in view of Okuda, in view of Elliott, in view of James, in further view of Li (U.S. Pub. No. 20180365834) hereinafter Li. 
Regarding claim 20, primary reference Brosch teaches:
A system for automatically identifying subjects at risk of Multiple Sclerosis (MS) (abstract; introduction, paragraphs 1-3), the system comprising: 
a Magnetic Resonance Imaging (MRI) scanner configured to acquire a plurality of images of a subject's brain (page 1233, III. Experiments and Results, A. Data Sets and Pre-Processing, paragraphs 1-4, describe the use of MRI images of the brain with figures 4 and 5 showing segmented images); 
a central control computer (page 1233, Implementation, “highly optimized GPU-accelerated implementation” is considered to be a comptuer) configured to: 
apply an automated lesion detection algorithm to detect one or more lesions present in the contrast-enhanced images (pages 1230-1233, II. Methods, the segmentation algorithm for lesion detection within the MRI images is described in detail as a form of convolutional neural network. Pages 1233-1237, III. Experiments and Results, describe the segmentation of lesions within MRI images with figures 4 and 5 showing segmented MRI brain scan images; page 1237-1238, IV. Discussion, further describes the results of the segmentation algorithm with the magnetic resonance data sets used in the experimental method); 
Primary reference Brosch fails to teach:
apply a contrast enhancement process to each image to generate a plurality of contrast-enhanced images

apply a contrast enhancement process to each image to generate a plurality of contrast-enhanced images (page 2, MRI acquisition, “supratentorial 3-dimensional gradient echo flow-compensated susceptibility weighted imaging (SWI)“ is considered to be a form of contrast enhanced MRI images. See applicant’s specification paragraph [0021]; page 2, Results, paragraph 2; page 3, Discussion, paragraph 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch to incorporate the contrast enhancement process as taught by Sinnecker because using SWI filtered contrast enhanced images provides high spatial resolution that enables observation of distinct lesion characteristics that are nearly exclusively found in MS but not in other neurological conditions (page 3, Discussion, paragraph 1). 
Primary reference Brosch further fails to teach:
apply an automated central vein detection algorithm to detect one or more central veins present in the MRI images
However, the analogous art of Okuda of a system for identifying brain lesions within a region of interest of 2D or 3D MRI images (abstract) teaches:
apply an automated central vein detection algorithm to detect one or more central veins present in the MRI images ([0027]-[0028], segmentation of brain images; [0029], For example, a computer system may analyze the one or more brain lesion images to determine one or more characteristics of the brain lesion; [0030], describe computerized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch and Sinnecker to incorporate the automated central vein detection feature as taught by Okuda because utilizing the presence of lesions at a central vein enables a determination of the extent of damage inside a particular brain lesion in addition to the shape and surface characteristics of the outside of the lesion ([0061]).
Primary reference Brosch further fails to teach:

However, the analogous art of Elliott of a method of automatic detection of multiple sclerosis lesions (abstract) teaches: 	
apply an automated paramagnetic rim detection algorithm to detect one or more paramagnetic rims present in the contrast-enhanced images (page 1916, col 1, paragraph 2, “There is no consensus about the reliable in vivo detection of chronic active or smoldering lesions. The identification of paramagnetic rims on high-resolution T2* and phase MRI using 7T or even 3T appears to be a promising avenue.8 We developed a method to identify and quantify change over time in chronic active lesions characterized by constant enlargement using only conventional T1-weighted and T2-weighted MRI data. The OPERA I, OPERA II, and ORATORIO phase III clinical trial data sets of patients with relapsing and primary progressive forms of MS were used to develop an algorithm based on longitudinal changes in conventional MRIs for detection of areas of chronic evolution in existing T2 lesions”; page 1916, Materials and Methods, Identification of SELs, with a description of the algorithm through page 1918, Lesion and SEL atlases; figures 6-7 show distribution of lesions; page 1923, paragraphs 1-2 describe the SELs with iron rims and phase rims at the edge of the lesion which are considered to be paramagnetic rims); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, and Okuda to incorporate the paramagnetic rim capable slowly evolving lesion detection algorithm as taught by Elliott Introduction, paragraphs 1-2). 
Primary reference Brosch further fails to teach:
determine the patient's risk for MS based on the one or more of the lesions, central veins, and paramagnetic rims present in the contrast-enhanced images
However, the analogous art of James of MRI system for acquiring data at high resolutions and providing biomarkers for disease onset and progession (abstract) teaches:
determine the patient's risk for MS based on the one or more of the lesions, other anatomical biomarkers, and paramagnetic rims present in the contrast-enhanced images ([0380]-[0385], describe how extracted MRI features and biomarkers would be incorporated into a computerized machine learning technique to determine diagnostic conclusions from the data. This is considered to include the extracted features in the combined Brosch, Sinnecker, Okuda, Elliott, and James invention; [0389], “Current machine learning algorithms are capable of pathology level classification of non-specific features, as will be obtained from MR data acquisition by the embodiments disclosed. As such, the disclosed sources of correlational data above will be input into machine learning algorithms to highlight the correlation with textural features and disease”;   [0429]-[0448], describe the use of the diagnostic system with features from MRI images 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, and Elliott to incorporate the machine learning based diagnosis feature as taught by James because a method of assessing the diffuse tissue damage, as well as assessing the tissue changes within lesions, is required to better understand the underlying pathology, towards prognosis of cognitive change, and to sensitively monitor therapy response ([0431]). Combination of diagnostic information has the best chance of revealing underlying pathology in MS, especially given the ability to combine these measurements using AI/machine learning/deep learning algorithms ([0439]).
Primary reference Brosch further fails to teach:
a display; 
present the patient's risk for MS on the display

a display ([0028], “As the display device, one or plural high definition displays are provided. In the diagnosis and treatment department workstation 4, respective processes such as browsing request of an image with respect to the image management server 5, display of an image received from the image management server 5, automatic detection and highlighting of a lesion likeliness portion in an image, browsing request of an interpretation report with respect to the interpretation report server 7, display of an interpretation report received from the interpretation report server 7,”); 
present the patient's diagnosis information on the display ([0028], “As the display device, one or plural high definition displays are provided. In the diagnosis and treatment department workstation 4, respective processes such as browsing request of an image with respect to the image management server 5, display of an image received from the image management server 5, automatic detection and highlighting of a lesion likeliness portion in an image, browsing request of an interpretation report with respect to the interpretation report server 7, display of an interpretation report received from the interpretation report server 7,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI lesion detection algorithm for multiple sclerosis diagnosis of Brosch, Sinnecker, Okuda, Elliott, and James to incorporate the display of diagnosis information as taught by Li because it provides the user with a clear interpretation of the detailed image analysis of related MRI data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785